Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Patrick Jeroid Jones, Appellant                       Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-19-00265-CR         v.                         10F0703-102).      Memorandum Opinion
                                                      delivered by Unassigned, participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Patrick Jeroid Jones, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED FEBRUARY 27, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk